DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claim(s) 1-20 are presented for examination.  Claim(s) 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Gallagher on 07/07/2022.
The application has been amended as follows: 
	Claim 3: The method of claim 1 wherein 
	Specification [0033] line 10: “201. The”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically 
Claim 1: “ testing a plurality of quadcopter components at a plurality of operating conditions across their operating ranges to obtain test data; generating one or more lookup tables for characteristics of the plurality of quadcopter components at the plurality of operating conditions from the test data;”


Claim 11: “the aerodynamic module configured to combine the thrust and torque values for the four simulated quadcopter motors and apply additional factors to obtain velocity, angular velocity, and position of the simulated quadcopter, and to provide simulated sensor data according to the velocity, angular velocity, and position to the flight controller;” 

Claim 11: “and a camera simulator coupled to receive the velocity, angular velocity, and position of the simulated quadcopter from the aerodynamic module and to generate a plurality of simulated camera views of simulated cameras of the simulated quadcopter based on the velocity, angular velocity, and position.”


Claim 19: “the lookup tables including: a current lookup table with entries indicating current for different command inputs, a power lookup table with entries indicating power for different currents, a torque lookup table with entries indicating torque generated for different powers, an RPM lookup table with entries indicating RPMs generated for different powers, a delay lookup table with entries indicating delay in changed RPM, a thrust lookup table with entries indicating thrust for different RPM values, and a propeller lookup table with entries indicating propeller efficiency at different RPM values;” 

Claim 19: “and a camera simulator coupled to receive the velocity, angular velocity, and position of the simulated quadcopter from the aerodynamic module and to generate a plurality of simulated stereoscopic camera views of a simulated environment around the simulated quadcopter based on the velocity, angular velocity, and position.”

in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 11, and 19 of the instant application (as supported in specification e.g. ¶ [0029], [0046], and [0066]-[0069]).

Prior Art of Record
The Prior art of reference Johnson (“USE OF FLIGHT SIMULATION TO COMPLEMENT FLIGHT TESTING OF LOW-COST UAVS” 2001) discloses: 
storing the one or more lookup tables for component simulation (Fig. 8 The servo, aircraft, and GPS models are on the simulation host computer.  The lookup tables are part of the models.); subsequently, in a simulator, in response to input from a flight controller, receiving a simulated input value for a simulated component (Fig. 8 The servo commands are sent from the onboard computer to the simulation host computer as input.); reading one or more entries corresponding to the simulated input value from the one or more lookup tables (The aircraft model contains lookup tables and is used by the simulation host computer. pg. 2 Description of Simulation Tools ¶ 1 "The aircraft model is a six degree of freedom model, with aerodynamic data based approximations which are based largely on dimensions of the aircraft. This data is used to develop lookup tables for aerodynamic coefficients, based on angle of attack."); generating a simulated component output from the one or more entries (Fig. 8 The position/velocity is generated by the simulation host computer from the aircraft model which includes lookup tables. pg. 2 Description of Simulation Tools ¶ 1 "The aircraft model is a six degree of freedom model, with aerodynamic data based approximations which are based largely on dimensions of the aircraft. This data is used to develop lookup tables for aerodynamic coefficients, based on angle of attack."); and generating a simulated output to the flight controller according to the simulated component output from the one or more entries (Fig. 8 The position/velocity is generated by the simulation host computer and output to the onboard computer.).

The Prior art of reference Salguiero (US 20170190423 A1) discloses:
testing a plurality of quadcopter components at a plurality of operating conditions across their operating ranges to obtain test data ([0089] "At step 514, the controller of the landing perch may initiate a test of the vertical lift force generated by the UAV by instructing the UAV to spin all of its rotors at full power. As described previously, the UAV may be retained in place during this test via electromagnets local to the landing perch and/or UAV. Then, at step 516, the sensors of the landing perch may be used to measure the resulting lift force exerted when the UAV spins its rotors." The operating condition of the rotors and motors change as they increase in speed within their operating range. [0091] "If the UAV passes all of the tests in steps 512, 518, and 524, procedure 500 may continue on to step 526 where the controller of the UAV commands the UAV to perform a self test of any or all of the internal systems of the UAV. For example, the controller of the UAV may check its motor currents, motor control circuits, batteries, flight computers, communications systems, sensors, any intelligence in the payload, or any other UAV systems, to determine whether the internal systems of the UAV are performing within acceptable limits.");

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148